DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1, the claim(s) is directed to the abstract idea of calculating a pulse wave transit time based on a peak time difference between an electrocardiographic signal and a pulse wave signal, classifying time serial data of the calculated pulse wave transit time for each posture based on a detected posture, and determining fluctuations in the pulse wave transit time based on the time serial data of the pulse wave transit time having been classified for each posture by the classifier may be considered steps of a mental process.
Next, the limitations are not considered to be indicative of integration into a practical application.
The claims do not improve the functioning of a computer, as any general purpose computer could perform such calculations, and it is not clear how the fluctuation identification improves pulse transit time calculation over the prior art. 
The claims are not applied or used in a judicial exception to effect a particular treatment.
The claims are applied by general field of use limitations and generic computer elements and not by a particular machine. 
The claims are not effecting a transformation or reduction of a particular article to a different state or thing.
And thus it seems that the claim limitations are generally linking the use of the judicial exception to a particular technological environment.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting a posture of a user is an insignificant extrasolution data gathering activity. 
Furthermore, posture detectors are general fields of use and calculators, classifiers, and identifiers are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of identifying a fluctuation in pulse wave transit time in view of gathered patient ECG, pulse wave, and posture data and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 2-19 also do not add significantly more to the exception as they merely identify how mental steps may be performed, adds mental steps, adds extrasolution steps, and adds general field of use limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 10, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie et al (US 2015/0164437) (“McCombie”) in view of Suzuki et al (US 2006/0200011) (“Suzuki”) and further in view of Asmar (US 6,511,436).
Regarding Claim 1, while McCombie teaches a pulse wave transit time measurement device (Abstract) comprising: 
a pulse wave transit time calculator that calculates a pulse wave transit time based an electrocardiographic signal and a pulse wave signal ([0125] PTT calculation, [0011] PPG and ECG used to determine PTT); 
a posture detector that detects a posture of a user when the pulse wave transit time is calculated by the pulse wave transit time calculator ([0137] posture detector, Figs. 20A-20B, [0108] posture will affect both blood pressure and PTT, [0134] correction factor of pulse transit time based blood pressure should include the effect of both posture and arm height, [0127]); 
a classifier that classifies time serial data of the calculated pulse wave transit time for each posture based on the posture detected by the posture detector ([0127] “This measurement can be performed, for example, when the patient is first admitted to the hospital. PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height.” Discusses classification for arm heights, [0134] posture is to be taken into account as well, [0125] correction factor informed by the differences in arm heights); and 
McCombie fails to teach the fluctuation identifier using posture in the correction.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to identify the correction teachings of arm height, the need for correction in view of arm height and posture, and the detection of different postures in McCombie and to further apply corrections for the detected postures to accomplish correction for both arm height and posture as this will provide the most accurate evaluation of pulse transit time.
Yet McCombie fails to teach the pulse transit time being determined from a peak time difference between an electrocardiographic signal and a pulse wave signal.
However Suzuki teaches a pulse transit time calculator (Abstract, [0170]) wherein the pulse transit time is determined from a peak time difference between an electrocardiographic signal and a pulse wave signal ([0170]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the pulse wave transit time calculation based on ECG and pulse data as taught by McCombie with the steps of Suzuki as the application of a known technique for using the differences in these physiological data waveforms to determine pulse transit time (Suzuki) to the pulse transit time analysis of McCombie ready for improvement to yield predictable results of consistently estimated pulse wave transit time.
Yet their combined efforts fail to teach a fluctuation identifier that determines fluctuations in the pulse wave transit time based on the time serial data of the pulse wave transit time having been classified for each arm height by the classifier.
However Asmar teaches a system for assessing cardiovascular function (Abstract) and further teaches determining fluctuations in pulse wave transit time in comparison to reference subject data (Col. 8, L. 43-62).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that after the correction taught by McCombie, fluctuations in the pulse wave transit time require reviewing as Asmar teaches this as a technique for determining when the pulse wave transit time reflects an abnormal patient status.
Regarding Claim 5, McCombie, Suzuki, and Asmar teach the pulse wave transit time measurement device according to Claim 1, and McCombie further teaches wherein the fluctuation identifier determines the fluctuations in the pulse wave transit time based on, among all of the classified time serial data of the pulse wave transit time, only the time serial data of the pulse wave transit time corresponding to a predetermined posture (See Claim 1 Rejection, [0127] “PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height.” Further apply this to posture).  
Regarding Claim 6, McCombie, Suzuki, and Asmar teach the pulse wave transit time measurement device according to Claim 1, and McCombie further teaches wherein the classifier classifies the time serial45 data of the pulse wave transit time for each of the postures including at least an upright position, an inverted position, a supine position, a left lateral decubitus position, a right lateral decubitus position, and a prone position (See Claim 1 Rejection, Table 4, [0156]-[0157] determining posture includes determining these positions with a prone position reflecting an inverted position in a patient).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the identification of effects of different arm heights to pulse transit time in McCombie and further perform this with posture as taught by McCombie as a means to provide the most accurate pulse transit time for analyzing the patient.
Regarding Claim 7, McCombie, Suzuki, and Asmar teach the pulse wave transit time measurement device according to Claim 1, and McCombie further teaches wherein 
the pulse wave transit time calculator includes an electrocardiographic electrode that detects an electrocardiographic signal, and a pulse wave sensor that detect a pulse wave signal ([0025]); 
the posture detector is an acceleration sensor that detects a direction in which a gravitational acceleration is applied ([0157] on torso); and
the pulse wave sensor and the acceleration sensor are disposed adjacent to or in a vicinity of each other and are disposed on a trunk or a neck of the user when used ([0012] pulse measured from chest, [0029] accelerometer may be placed on chest, thus indicating the pulse wave sensor and the acceleration sensor will be in a vicinity of each other).  
Regarding Claim 20, McCombie, Suzuki, and Asmar teach the pulse wave transit time measurement device according to Claim 1, the device further comprising an embodiment with: 
a mounting portion to be worn on a neck or a trunk of the user; 
wherein the posture detector that detects the posture is defined by only one sensor; and 
the one sensor is disposed in the mounting portion ([0029] accelerometer positioned on the patient chest/trunk to monitor posture, reflects a singular sensor. Placement on the chest implies a mounting portion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the posture determination with a single sensor on the trunk of a subject as taught by McCombie to enable posture data to be sampled and incorporated into the correction steps of Claim 1.

Regarding Claim 10, McCombie, Suzuki, and Asmar teach a living body state estimation device comprising: the pulse wave transit time measurement device according to Claim 1 (See Claim 1 Rejection); and 
a blood pressure fluctuation estimator that estimates fluctuations in blood pressure based on both data of the fluctuations in the calculated pulse wave transit time and a predetermined relationship between the pulse wave transit time and a blood pressure ([0127], [0128], Equation 21).  
Regarding Claim 15, McCombie, Suzuki, and Asmar teach the living body state estimation device according to Claim 10, and McCombie further teaches wherein the fluctuation identifier determines the fluctuations in the pulse wave transit time based on, among all of the classified time serial data of the pulse wave transit time, only the time serial data of the pulse wave transit time corresponding to a predetermined posture (See Claim 1 Rejection, [0127] “PTT determined at different arm heights provides multiple data points, each corresponding to a unique pair of blood pressure values determined as described above. The change in PTT values (PTT) corresponds to changes in arm height.” Further applying this to posture).  
Regarding Claim 16, McCombie, Suzuki, and Asmar teach the living body state estimation device according to Claim 10, and McCombie further teaches wherein the classifier classifies the time serial data of the pulse wave transit time for each of the postures including at least an upright position, an inverted position, a supine position, a left lateral decubitus position, a right lateral decubitus position, and a prone position (See Claim 10 Rejection, Table 4, [0156]-[0157] determining posture includes determining these positions with a prone position reflecting an inverted position in a patient).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the identification of effects of different arm heights to pulse transit time in McCombie and further perform this with posture as taught by McCombie as a means to provide the most accurate pulse transit time for analyzing the patient.

Regarding Claim 17, McCombie, Suzuki, and Asmar teach the living body state estimation device according to Claim 10, and McCombie further teaches wherein 
the pulse wave transit time calculator includes an electrocardiographic electrode that detects an electrocardiographic signal, and a pulse wave sensor that detects a pulse wave signal ([0025]);	
the posture detector includes an acceleration sensor that49 detects a direction in which a gravitational acceleration is applied ([0157] on torso); and
the pulse wave sensor and the acceleration sensor are disposed adjacent to or in a vicinity of each other and are disposed on a trunk or a neck of the user when used ([0012] pulse measured from chest, [0029] accelerometer may be placed on chest, thus indicating the pulse wave sensor and the acceleration sensor will be in a vicinity of each other).  

Claim(s) 2, 4, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie in view of Suzuki and further in view of Asmar and further in view of Takemura et al (US 2004/0210155) (“Takemura”).
Regarding Claim 2, while McCombie, Suzuki, and Asmar teach the pulse wave transit time measurement device according to Claim 1, and McCombie further teaches correcting, in conformity with the subject posture, the time serial data of the pulse wave transit time among different postures and thus determines the fluctuations in the pulse wave transit time based on of both the time serial data of the pulse wave transit time (See Claim 1 Rejection), their combined efforts fail to teach
wherein the fluctuation identifier sets a reference posture from among the classified postures, 
correcting, in conformity with the reference posture, the pulse wave transit time, and 
when determining the fluctuations, the fluctuation identifier determines the fluctuations in the pulse wave transit time based on of both the time serial data of the pulse wave transit time in the reference posture and the time serial data of the pulse wave transit time44 having being corrected.  
However Takemura teaches a medical monitoring system (Abstract) wherein motion analysis of physiological signals is performed in view of a reference position ([0225] a determination of a reference position, [0232]-[0233] thresholds are then set to contextualize the changes in the subject with respect to the reference position, where thresholds shown in Figs. 27 and 28 are based on distance away from reference position, [0237] the correction in view of a reference posture is done over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to posture detection of McCombie in comparison to reference posture as Takemura teaches that motion analysis of a subject can be evaluated in view of a single reference position. Thus it the application of a known technique for motion analysis in view of a reference position (Takemura) for the motion analysis of McCombie ready for improvement to yield predictable results of streamlined motion analysis. Finally, it would have been obvious that the fluctuation analysis of Asmar would be applied after the correction as this provides most consistent data (i.e. data equalized to a posture) for secondary analysis.
Regarding Claim 4, McCombie, Suzuki, Asmar, and Takemura teach the pulse wave transit time measurement device according to Claim 2, and McCombie further teaches wherein the fluctuation identifier corrects the time serial data of the pulse wave transit time for each posture such that a correlation coefficient of an approximation curve resulting from approximating the time serial data of the pulse wave transit time for each posture with a curve is increased, and determines the fluctuations in the pulse wave transit time from the time serial data after the correction (See Claim 2 Rejection, Equation 20, [0132] from a baseline pulse transit time for a baseline posture, e.g. where there is no hydrostatic effect, the correlation coefficient will then increase the pulse transit time based on greater deviations from different postures).

Regarding Claim 11, while McCombie, Suzuki, and Asmar teach the living body state estimation device according to Claim 10, and McCombie further teaches wherein 
the blood pressure fluctuation estimator previously performs calibration of a relationship between an output signal of the posture detector and the posture of the user, determines a relational expression between a deviation in angle from a reference posture and a distance from a heart to a pulse-wave measurement location, and stores the relational expression ([0113] posture analysis from chest and arm, [0127] relational expression derived in view of posture and blood pressure / pulse transit time); 
when calculating a value of blood pressure from the pulse wave transit time, the blood pressure fluctuation estimator determines the distance from the heart to the pulse-wave47 measurement location based on both of the calculated deviation in angle and the relational expression stored in advance, and corrects the value of the blood pressure based on the determined distance ([0133] Equation 21), their combined efforts fail to teach performing the posture analysis based on a result of the calibration, a deviation in angle between the posture of the user and a reference posture. 
However Takemura teaches a medical monitoring system (Abstract) wherein motion analysis of physiological signals is performed in view of a reference position ([0225] a determination of a reference position, [0232]-[0233] thresholds are then set to contextualize the changes in the subject with respect to the reference position, where thresholds shown in Figs. 27 and 28 are based on distance away from reference position, [0237] the correction in view of a reference posture is done over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to posture detection of McCombie in comparison to reference posture as Takemura teaches that motion analysis of a subject can be evaluated in view of a single reference position. Thus it the application of a known technique for motion analysis in view of a reference position (Takemura) for the motion analysis of McCombie ready for improvement to yield predictable results of streamlined motion analysis.
Regarding Claim 12, while McCombie, Suzuki, and Asmar teach the living body state estimation device according to Claim 10, and McCombie further teaches correcting, in conformity with the subject posture, the time serial data of the pulse wave transit time among different postures and thus determines the fluctuations in the pulse wave transit time based on of both the time serial data of the pulse wave transit time (See Claim 1 Rejection), their combined efforts fail to teach
wherein the fluctuation identifier sets a reference posture from among the classified postures, 
correcting, in conformity with the reference posture, the pulse wave transit time, and 
determines the fluctuations in the pulse wave transit time based on of both the time serial data of the pulse wave transit time in the reference posture and the time serial data of the pulse wave transit time44 having being corrected.  
However Takemura teaches a medical monitoring system (Abstract) wherein motion analysis of physiological signals is performed in view of a reference position ([0225] a determination of a reference position, [0232]-[0233] thresholds are then set to contextualize the changes in the subject with respect to the reference position, where thresholds shown in Figs. 27 and 28 are based on distance away from reference position, [0237] the correction in view of a reference posture is done over time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to posture detection of McCombie in comparison to reference posture as Takemura teaches that motion analysis of a subject can be evaluated in view of a single reference position. Thus it the application of a known technique for motion analysis in view of a reference position (Takemura) for the motion analysis of McCombie ready for improvement to yield predictable results of streamlined motion analysis.
Regarding Claim 14, McCombie, Suzuki, Asmar, and Takemura teach the living body state estimation device according to Claim 12, wherein the fluctuation identifier corrects the time serial data of the pulse wave transit time for each posture such that a correlation coefficient of an approximation curve48 resulting from approximating the time serial data of the pulse wave transit time for each posture with a curve is increased, and determines the fluctuations in the pulse wave transit time from the time serial data after the correction  (See Claim 12 Rejection, Equation 20, [0132], from a baseline pulse transit time for a baseline posture, e.g. where there is no hydrostatic effect, the correlation coefficient will then increase the pulse transit time based on greater deviations from different postures).


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie in view of Suzuki and further in view of Asmar and further in view of Takemura and further in view of Bang et al (US 2009/0082699) (“Bang”).
Regarding Claim 3, while McCombie, Suzuki, Asmar, and Takemura teach the pulse wave transit time measurement device according to Claim 2, their combined efforts fail to teach wherein the fluctuation identifier sets, as the reference posture, the posture in which a time span of the time serial data of the calculated pulse wave transit time is longest.  
However Bang teaches a subject activity classifier (Abstract) wherein a subject activity is classified as a reference activity based on it fulfilling the longest time span ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the reference posture of McCombie and Takemura as the posture with the longest time span as Bang teaches this as a way to differentiate what constitutes reference data. It is thus the application of a known technique for setting a posture baseline to the posture analysis of McCombie ready for improvement to yield predictable results of accurately differentiating between different datasets.

Regarding Claim 13, while McCombie, Suzuki, Asmar, and Takemura teach the living body state estimation device according to Claim 12, their combined efforts fail to teach wherein the fluctuation identifier sets, as the reference posture, the posture in which a time span of the time serial data of the calculated pulse wave transit time is longest.  
However Bang teaches a subject activity classifier (Abstract) wherein a subject activity is classified as a reference activity based on it fulfilling the longest time span ([0100]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the reference posture of McCombie and Takemura as the posture with the longest time span as Bang teaches this as a way to differentiate what constitutes reference data. It is thus the application of a known technique for setting a posture baseline to the posture analysis of McCombie ready for improvement to yield predictable results of accurately differentiating between different datasets.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie in view of Suzuki and further in view of Asmar and further in view of Moll (US 2005/0038325).
Regarding Claim 8, while McCombie, Suzuki, and Asmar teach the pulse wave transit time measurement device according to Claim 7, their combined efforts fail to teach wherein the electrocardiographic electrode is made of silver - silver chloride, conductive gel, conductive rubber, conductive plastic, stainless steel, or Au.  
However Moll teaches a cardiovascular monitoring system wherein an electrocardiographic electrode is made of silver - silver chloride, conductive gel, conductive rubber, conductive plastic, stainless steel, or Au ([0053] silver-silver chloride).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the ECG electrode of McCombie as a silver-silver chloride electrode as taught by Moll as the application of a known technique for configuring an ECG electrode (Moll) to the known ECG monitor of McCombie ready for improvement to yield predictable results of accurately detecting ECG data.

Regarding Claim 18, while McCombie, Suzuki, and Asmar teach living body state estimation device according to Claim 17, their combined efforts fail to teach wherein the electrocardiographic electrode is made of silver - silver chloride, conductive gel, conductive rubber, conductive plastic, stainless steel, or Au.  
However Moll teaches a cardiovascular monitoring system wherein an electrocardiographic electrode is made of silver - silver chloride, conductive gel, conductive rubber, conductive plastic, stainless steel, or Au ([0053] silver-silver chloride).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the ECG electrode of McCombie as a silver-silver chloride electrode as taught by Moll as the application of a known technique for configuring an ECG electrode (Moll) to the known ECG monitor of McCombie ready for improvement to yield predictable results of accurately detecting ECG data.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCombie in view of Suzuki and further in view of Asmar and further in view of Yang (US 2014/0343392).
Regarding Claim 9, while McCombie, Suzuki, and Asmar teach the pulse wave transit time measurement device according to Claim 7, their combined efforts fail to teach wherein the electrocardiographic electrode includes a conductive cloth having a rectangular or substantially46 rectangular planar shape.
However Yang teaches an ECG monitoring system (Abstract) comprising a conductive cloth having a rectangular or substantially46 rectangular planar shape ([0152] electrode structure, conductive cloth 65 on surface of electrode, electrode shown to have rectangular surface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the ECG electrode of McCombie with a conductive cloth having a rectangular or substantially46 rectangular planar shape to enable conductivity at the electrode surface on the subject’s skin.

Regarding Claim 19, while McCombie, Suzuki, and Asmar teach the living body state estimation device according to Claim 17, their combined efforts fail to teach wherein the electrocardiographic electrode includes a conductive cloth having a rectangular or substantially rectangular planar shape.
However Yang teaches an ECG monitoring system (Abstract) comprising a conductive cloth having a rectangular or substantially46 rectangular planar shape ([0152] electrode structure, conductive cloth 65 on surface of electrode, electrode shown to have rectangular surface).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure the ECG electrode of McCombie with a conductive cloth having a rectangular or substantially46 rectangular planar shape to enable conductivity at the electrode surface on the subject’s skin.

Response to Arguments
Applicant’s amendments and argument filed 1/31/2022 with respect to the 35 USC 112(b) rejections have been fully considered, and are persuasive. The rejection is withdrawn.
Applicant’s amendments and argument filed 1/31/2022 with respect to the 35 USC 101 rejections have been fully considered, but are not persuasive. 
Applicant argues that the claims recite features that cannot be performed entirely in a human’s mind. Applicant then refers to the MPEP 2106.04(a)(2)(III)(A). Examiner respectfully disagrees. This section of the MPEP refers to claim limitation whose complexity is beyond what a human mind can perform “a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRI Int’l, 930 F.3d at 1304.” Claims based on “observations, evaluations, judgments, and opinions” are understood to recite mental processes. Further, in the October 2019 Update on Subject Matter Eligibility, Example 46’s comprises hardware and steps for gathering animal-specific information with similar subject matter for gathering animal-specific information. And as in Example 46, the components outside of the human mind represent mere data gathering (obtaining the patient vital information) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of comparing and analyzing)
Applicant argues that by using a device, the claims do not seek to tie up any mental process or abstract idea. Examiner respectfully disagrees. As written, Claim 1 seeks to tie up the mental process of “calculating a pulse wave transit time based on a peak time difference between an electrocardiographic signal and a pulse wave signal, classifying time serial data of the calculated pulse wave transit time for each posture based on a detected posture, and determining fluctuations in the pulse wave transit time based on the time serial data of the pulse wave transit time having been classified for each posture by the classifier.”
Applicant then states that the claims reflect an improvement over the prior art by enabling continuously measuring fluctuations in pulse wave transit time with higher accuracy even when a posture of a user is changed during measurement. Examiner notes that continuous measurement is not in the claim language. Further the reference of McCombie provides a measurement of pulse transit time ([0125]), a classification of posture for a given time point (Fig. 10A), is capable of continuously measuring fluctuations in pulse wave transit time shown by measurement of pulse wave transit time-derived blood pressure ([0103]), and performs height corrections ([0125]). It is not clear how Applicant’s invention is an improvement over such prior art.
Applicant argues that novelty is ‘fully apart’ from the question of whether the subject matter is eligible. Examiner notes that the determination on whether claims are an improvement must be based on the state of the prior art.
Applicant’s arguments filed 1/31/2022 with respect to the 35 USC 103 rejections have been fully considered, but are not persuasive. 
Applicant argues none of the prior art references of record teach or suggest “classifying time serial data of the calculated pulse wave transit time for each posture based on the posture.” Examiner respectfully disagrees. Examiner points to Fig. 10A, with an exemplary graphical user interface for the system. At the top right of the GUI, there is a time corresponding to the various vital signs of the various patients (Fig. 10A, [0102]-[0103]). These vital signs can be tapped to retrieve graphs of the time varying data as shown in Figs. 2-5. In both these graphs, at the top left, and in the icons of the original GUI, a posture is classified. And as the blood pressure shown here is derived from pulse wave transit time, the time serial data is of the pulse wave transit time as well. This posture is calculated from the motion data ([0018])
Applicant then argues that the calibration is done, at best, on the basis of arm height. Examiner notes that the above position is that the posture and arm height limitations render a correction based on posture as obvious, not that the posture is directly used in McCombie for correction. McCombie teaches posture detections, steps for correction for differing arm heights, that posture affects both blood pressure and pulse transit time, and that a correction factor of pulse transit should account for both arm height and posture (Figs. 20A-20B, [0108], [0134], [0137]). One of ordinary skill in the art would recognize that accounting for posture could be performed by including correction steps with the measured posture as is done for the arm height.
Applicant next argues that the reference of Asmar does not rectify these deficiencies. However, as noted above, Examiner contends that there are no deficiencies with the teachings of McCombie. 
Applicant finally argues that the references of Takemura, Bang, Moll, and Yang do not rectify these deficiencies. However, as noted above, Examiner contends that there are no deficiencies with the teachings of McCombie.
Thus the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791